Title: To Thomas Jefferson from Fulwar Skipwith, 12 February 1793
From: Skipwith, Fulwar
To: Jefferson, Thomas



Dear Sir
Boston 12th. Feby. 1793

In order to save the remnant of a little property, which, from the Situation of Martinique, I have been obliged to leave behind me, I am under the necessity of returning once more to that unhappy Island. What the posture of affairs there, may be on my arrival I can hardly hazard a conjecture; should, however, its Inhabitants have been brought under obedience to the reigning Government of France, with Mr. Rochambeau as their Governor, I should expect, if not formally acknowledged in my capacity of Consul from the U. States, that my representations would receive the same attention, as if I were—and more especially, could I obtain through you, a letter from the french Minister to Mr. Rochambeau.
Pardon, Sir, the repetition of my letters, and believe, that the peculiar hardship of my Situation, added to a wish not to return among my connexions in Virginia poor and dependent, alone could lead me to importune you.
Accept my most ardent wish for your health and happiness, and assurances, that no one feels a greater zeal for your prosperity than your poor Huml Servant

Fulwar Skipwith

